Title: To George Washington from James Wood, 8 July 1790
From: Wood, James
To: Washington, George



Sir
Richmond [Va.] 8th July 1790.

I have been Honor’d with your Letter of the 22d Ultimo. I find in the Registers Office the Original Plat of 400 acres Surveyed for Thomas Mullins in the year 1752. This Plat was filed in the Proprietors Office, in a Bundle Marked “Forfeited, the Rules of the Office not Complied with;” but from a Strict Examination of the late Proprietors Office it does not appear that a Caveat was Entered. I have had recourse to the different Land Laws, and have Consulted the Register. It seems to me, that a warrant may be Obtained in your Own, or any Other name, for this Land upon Paying the State Price which is £25 ⅌C: in Certificates, by which a Title may be Acquired, which wou’d be good against all Persons except Mullins or his representatives, who it is Supposed has an Equitable Title, until the time Expires, which has been Allowed by a late Act of Assembly, to the person first entering, to Comply with the Law, by Paying the Composition and Office fees. The time will expire the 1st of December Next. I am told that Mullins has not been heard of since he went Off, but still there wou’d be a risque, as his Heirs at a future day, might set up a Claim if the land shou’d be Re entered before the Experation of the time limited by Law. The Register has given me the enclosed, as a State of the whole Expence Attending the Purchase, and Other Charges which will Accrue in

obtaining a Patent. If I can Serve you in the Business, I beg you will Command me.
I have lately understood that some of the Gentlemen appointed to the Battalion to be raised, mean to Decline their Appointments. I hope you will not think it presuming in me, to mention Mr John Heth to you—he served in the Army from 1777 ’till the end of the war with reputation—after the Discharge of the Army he was appointed by the Executive, a Lieutenant of One of the Armed Boats belonging to the State, where he Continued to Act much to the Satisfaction of the Board, until the Adoption of the Present Government, when he was again Disbanded.
Colonel Willet Arrived here a few Days ago Accompanied by McGillivray and a Number of the Chiefs of the Creek Nation on their way to New York. They were Entertained yesterday by a Public Dinner, by order of the Executive at the Expence of the State—they Conducted themselves with great Propriety—every Attention has been paid to Colo. Willet by the Governor and Officers of Government—⟨with⟩ sentiments of the most perfect respect I have the Honor to be Sir Yr Mo. Obt Servant

James Wood

